                      Case 1:20-cv-08322-SDA Document 17 Filed 02/11/21 Page 1 of 2




                                                                                               ϮͬϭϭͬϮϬϮϭ
                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                               ROSEMARY C. YOGIAVEETIL
Corporation Counsel                              100 CHURCH STREET                               Phone: (212) 356-0877
                                                 NEW YORK, NY 10007                                Fax: (212) 356-1148
                                                                                                 ryogiave@law.nyc.gov


                                                                      February 11, 2021

        Via ECF
                                                    EKZ^DEd͗dŚĞƐƚĂƚƵƐĐŽŶĨĞƌĞŶĐĞĐƵƌƌĞŶƚůǇ
        Honorable Stewart D. Aaron                  ƐĐŚĞĚƵůĞĚĨŽƌ&ĞďƌƵĂƌǇϭϲ͕ϮϬϮϭŝƐĂĚũŽƵƌŶĞĚƚŽ
        United States District Court                DĂƌĐŚϭϳ͕ϮϬϮϭĂƚϮ͗ϬϬWD͘^KKZZ͘
        Southern District of New York               ĂƚĞĚ͗&ĞďƌƵĂƌǇϭϭ͕ϮϬϮϭ
        500 Pearl Street, Room 1970
        New York, New York 10007

                          Re:   E.T. et al v. N.Y.C. Dep’t of Educ., et al, 20-CV-8322 (SDA)

        Dear Magistrate Judge Aaron:

               I am an Assistant Corporation Counsel in the Office of the Corporation Counsel, attorney
        for Defendant in the above-referenced action. I write jointly with Plaintiffs’ counsel, Adam
        Dayan, Esq., to advise the Court that the parties have agreed to settle this action.

                The parties are in the process of completing the necessary paperwork in order to
        effectuate the settlement. The parties intend to finalize and submit a proposed Stipulation of
        Settlement and Order of Dismissal with Prejudice for the Court’s review and approval within
        thirty days.

                 Thus, the parties respectfully request that the status conference currently scheduled for
        February 16, 2021 be adjourned sine die or, in the alternative, by thirty days. This is the parties’
        first request to adjourn the February 16, 2021 status conference.

                 Thank you for your consideration of this request.

                                                             Respectfully submitted,

                                                             ___/s/_______________
                                                             Rosemary C. Yogiaveetil
                                                             Assistant Corporation Counsels
       Case 1:20-cv-08322-SDA Document 17 Filed 02/11/21 Page 2 of 2




cc:   Via ECF
      Adam Dayan
      Law Offices of Adam Dayan, PLLC
      222 Broadway, 19th Floor
      New York, New York 10038
      Attorney for Plaintiffs




                                        2
